FIRST NATIONAL BANK OF ROCK RAPIDS, IOWA, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.First Nat'l Bank v. CommissionerDocket No. 687.United States Board of Tax Appeals6 B.T.A. 816; 1927 BTA LEXIS 3402; April 13, 1927, Promulgated *3402 M. J. Holland, C.P.A., for the petitioner.  L. C. Mitchell, esq., for the respondent.  GREEN This is an appeal from the determination of deficiencies in income and profits taxes for 1917 and 1919 of $1,431.97 and $101.94, respectively The issues raised by the pleadings are too general to be informative and the only issue specifically dealt with at the hearing is whether or not certain payments made to employees at Christmas time are deductible from gross income.  FINDINGS OF FACT.  The petitioner is a corporation doing a banking business at Rock Rapids, Iowa.  During the year 1917 it paid to its employees in addition to the regular salary payments, amounts totaling $1,369.25.  The entries on the petitioner's books appear in the "Expense Account" under date of December 31, 1917, as "Donations to employees" $714, and "1916 Donation to Employees" $655.25.  In another place in the journal the $655.25 item was entered under date of January 16, 1917, as "Christmas gift to employees." The petitioner was on a cash receipts and disbursements basis.  OPINION.  GREEN: We have considered the evidence and are of the opinion that the amounts of $655.25 and $714*3403  were payments of compensation for services rendered and are deductible in the year when paid.  Judgment will be entered for the petitioner on the issues raised after 15 days' notice, under Rule 50.